Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment to the claims filed after non-final office action on February 2, 2022 is acknowledged.  Claims 1, 5-6 and 8 were amended.  Claims 1-3 and 5-9 are pending in the instant application.  The restriction requirement was deemed proper and made FINAL in a previous office action.  
Claim 2 remains withdrawn from consideration as being drawn to a non-elected species. Given that claim 5 was amended to be dependent on claim 2 (which is withdrawn), claim 5 is withdrawn as being drawn to a none-elected species.  Claims 1, 3 and 6-9 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claim 6 is withdrawn in view of amendment of the claim filed February 2, 2022.

The rejection of claims 1, 3,  5, 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed February 2, 2022.

The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, scope of enablement, is withdrawn in view of amendment of the claims filed February 2, 2022.



Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6-9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Leroy (EP2622351, cited previously) in view of Qian (J Mass. Spectrom. 2011, 46, pages 1-11, cited in Applicant’s IDS) and Arthur (WO2005050226 A1, cited previously).
Leroy teaches peptides that modulate GALR2 comprising the Neuropeptide Q sequences NWTPQAMLYLKGA, NWTPQAMLYLKGA and NWTPQAMLYLKGAQ which fall within the peptide sequence of Formula I (See SEQ ID Nos:18-19, 32 and 41).  Leroy teaches that in a preferred embodiment, the neuropeptide Q peptide is labeled with an affinity tag (see number 31 on page 7 and paragraph 0053) for labeling and purification.  Leroy teaches wherein the Neuropeptide Q polypeptide is to be used in cells and tissues to identify modulation of GALR2 in the cells (see claims 1-13).
The difference between the reference and the instant claims is that Leroy is silent to wherein the affinity tag is a fluorocarbon group.
However, Qian teaches that strong non-covalent interactions such as biotic avidin affinity play critical roles in protein/peptide purification.  Qian teaches of using fluorinated alkyl groups from affinity purification.  Qian specifically teaches that these tags have low level non-specific binding.  Qian teaches specifically of a tag comprising the identical fluorohydrocarbon of the instant invention with a linker to the peptide (see scheme 1).  The fluorocarbon tag with a hydrophilic linker successfully resulted in peptide purification and in physiological acceptable environments.  Qian concluded that the fluorinated alkyl moiety is suitable for labeling living cell surface proteins and peptides (see conclusion).  Regarding claims 1 and 6, the fluorinated alkyl moiety falls within the limitations of Formula II wherein the moiety is CF3(CF2)7(CH2)2(see scheme 1).
Arthur teaches “fluorous-based methods and compositions for preparation, separation and analysis of complex biologically-derived samples, such as proteomic and metabolomic samples” (see abstract).  Arthur teaches the same fluorohydrocarbon moiety as Qian and instant claim 6 (see claim 33) modified with a thiol for reacting with a peptide. Arthur teaches several fluorocarbon moieties that fall within the formula II found in instant claim 1 and claim 6 (see claim 33). Arthur teaches incubating the compounds with biological samples including cells (see paragraph 0095).  Arthur teaches “a fluorous labeling reagent comprising a chemically-reactive functional group coupled to a fluorous moiety comprising five or more fluorine atoms; and coupling the fluorous labeling reagent to one or more member compounds in the biologically-derived sample via the chemically-reactive functional group to produce fluorous labeled sample members, thereby preparing the biologically-derived sample for analysis”.  Upon reaction with some of the fluorophore compounds found within claim 33 (the 12th compound for example) a carbonyl will be attached to the peptide of interest.
It would have been obvious before the effective filing date of the claimed invention to conjugate the peptides of Leroy with the fluorohydrocarbon tags of Qian and/or Arthur directly or via a linker.  One of ordinary skill in the art would have been motivated to do so to achieve affinity purification of the peptides with low level on non-specific binding and no aggregation in physiological environments.  There is a reasonable expectation of success given the fluorohydrocarbon tag of Qian successfully labeled with high specificity several different peptides and in environments that would be suitable for labeling living cells.  Furthermore, there is a reasonable expectation of success given that Arthur teaches fluorocarbon labels within the scope of the instant claims for labeling peptides.
Regarding the functional limitations found in claim 3, Leroy in view of Qian and Arthur teach the identical analog of the instant claims and thus, the analog would inherently have the properties of being metabolically stable and non-immunogenic.
Regarding claim 7, “Configured as a drug”, there is no specific definitions regarding what a drug would be and thus, the plain and ordinary meaning of drug will be used for examination. Thus, a compound in a composition delivered to cells would meet the broadest reasonable interpretation of “configured as a drug”.
Regarding claim 9, Leroy teaches using compositions comprising PBS (see paragraph 0055) and Qian teaches wherein the analog is in PBS thus meeting the limitations of a pharmaceutically acceptable excipient.
Regarding claim 8, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Regarding claim 8, Leroy in view of Qian and Arthur teach the same analog of the instant claims and thus, the compound would be capable of treating the diseases listed in claim 8.  Nevertheless, Leroy teaches use of the peptides for treatment of GALR2 related disorders (See paragraph 0032).



Response to Applicant’s Arguments
Applicant argues “Although Applicant does not concede to the rejections, in the interest of expediting prosecution, the claims have been amended to set forth the limitations that the Office Action deems previously overcame the instant rejections. In particular, claim 1 has been amended to recite the limitations set forth in the Response filed on August 21, 2020, along with additional amendments to address the above § 112 rejections above. In view of these amendments, to claim 1, it is respectfully submitted that amended claims 1, 3, and 6-9 are not obvious over Leroy in view of Qian and Arthur. 
Applicant’s arguments have been fully considered but not found persuasive.  The amendments to claim 1 do not overcome the rejection over Leroy (EP2622351, cited previously) in view of Qian (J Mass. Spectrom. 2011, 46, pages 1-11, cited in Applicant’s IDS) and Arthur (WO2005050226 A1, cited previously).  Claim 1 was amended to encompasses species such as those found in instant claim 6 (a fluorocarbon group attached to the peptide via a carbonyl group attached to the N-terminal group of the peptide.  Claim 1 does not require linkage via a linker (“carbonyl C(O) directly or through a linker…).  As stated in the above rejection, Leroy teaches peptides that modulate GALR2 comprising the Neuropeptide Q sequences NWTPQAMLYLKGA, NWTPQAMLYLKGA and NWTPQAMLYLKGAQ which fall within the peptide sequence of Formula I (See SEQ ID Nos:18-19, 32 and 41).  Leroy teaches that in a preferred embodiment, the neuropeptide Q peptide is labeled with an affinity tag (see number 31 on page 7 and paragraph 0053) for labeling and purification.  Leroy teaches wherein the Neuropeptide Q polypeptide is to be used in cells and tissues to identify modulation of GALR2 in the cells (see claims 1-13).
The difference between the reference and the instant claims is that Leroy is silent to wherein the affinity tag is a fluorocarbon group.
However, Qian teaches that strong non-covalent interactions such as biotic avidin affinity play critical roles in protein/peptide purification.  Qian teaches of using fluorinated alkyl groups from affinity purification.  Qian specifically teaches that these tags have low level non-specific binding.  Qian teaches specifically of a tag comprising the identical fluorohydrocarbon of the instant invention with a linker to the peptide (see scheme 1).  The fluorocarbon tag with a hydrophilic linker successfully resulted in peptide purification and in physiological acceptable environments.  Qian concluded that the fluorinated alkyl moiety is suitable for labeling living cell surface proteins and peptides (see conclusion).  Regarding claims 1 and 6, the fluorinated alkyl moiety falls within the limitations of Formula II wherein the moiety is CF3(CF2)7(CH2)2(see scheme 1).
Arthur teaches “fluorous-based methods and compositions for preparation, separation and analysis of complex biologically-derived samples, such as proteomic and metabolomic samples” (see abstract).  Arthur teaches the same fluorohydrocarbon moiety as Qian and instant claim 6 (see claim 33) modified with a thiol for reacting with a peptide. Arthur teaches several fluorocarbon moieties that fall within the formula II found in instant claim 1 and claim 6 (see claim 33). Arthur teaches incubating the compounds with biological samples including cells (see paragraph 0095).  Arthur teaches “a fluorous labeling reagent comprising a chemically-reactive functional group coupled to a fluorous moiety comprising five or more fluorine atoms; and coupling the fluorous labeling reagent to one or more member compounds in the biologically-derived sample via the chemically-reactive functional group to produce fluorous labeled sample members, thereby preparing the biologically-derived sample for analysis”.  Upon reaction with some of the fluorophore compounds found within claim 33 (the 12th compound for example) a carbonyl will be attached to the peptide of interest.
The Examiner maintains, it would have been obvious before the effective filing date of the claimed invention to conjugate the peptides of Leroy with the fluorohydrocarbon tags of Qian and/or Arthur via a carbonyl directly or via a linker.  One of ordinary skill in the art would have been motivated to do so to achieve affinity purification of the peptides with low level on non-specific binding and no aggregation in physiological environments.  There is a reasonable expectation of success given the fluorohydrocarbon tag of Qian successfully labeled with high specificity several different peptides and in environments that would be suitable for labeling living cells.  Furthermore, there is a reasonable expectation of success given that Arthur teaches fluorocarbon labels within the scope of the instant claims for labeling peptides.

New Objections
Claim 1 is objected to for the following informality: the limitation “and L is a carbonyle C(O), directly or through a linker…” should be replaced with -and L is a carbonyl C(O) linked directly to the peptide or through a linker selected from…”
Claim 3 is objected to for the following informality: the limitation of “and non-immunogen analog” should be replaced with -and a non-immunogen analog-.   Furthermore, the “the”  preceding “physiological pH” should be removed.

Claim 9 is objected to for the following informality: the limitation of “acceptable excipient” should be replaced with -acceptable excipients-. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654